Citation Nr: 0116420	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arthritis.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee condition.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
anxiety with major depression.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to July 
1978.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran requested a hearing before the RO in Muskogee.  
He indicated that he could not attend a scheduled RO hearing, 
and that he could not obtain service representation.  He said 
that he wished the RO to hold the hearing in his absence.  
Because the veteran was unable to offer personal testimony, 
and because there was no representative or request for a new 
hearing, the RO canceled the hearing.


FINDINGS OF FACT

1.  The Board in February 1997 denied the veteran's claims of 
entitlement to service connection for a back disorder, a knee 
condition, rheumatoid arthritis, and depression.  He was 
informed of the decision and of his appellate rights at that 
time.

2.  The veteran filed a motion for reconsideration with the 
Board in March 1997.  His motion was denied in May 1997, and 
there is no evidence of record that he further pursued his 
appellate rights.

3.  The evidence submitted since the Board's February 1997 
decision is either cumulative or redundant, or it bears 
directly, but not substantially on the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of this claim.



CONCLUSIONS OF LAW

1.  A February 1997 Board decision that denied the veteran's 
claims of entitlement to service connection for a back 
disorder, a knee condition, rheumatoid arthritis, and 
depression is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000); the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  Evidence received subsequent to the Board's February 1997 
decision is not new and material; thus, the requirements to 
reopen the claims of entitlement to service connection for a 
back disorder, arthritis, a bilateral knee condition, and 
anxiety with major depression have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

Although the veteran has not been examined by the VA, he has 
indicated that he is currently incarcerated and cannot attend 
an examination, so there is no reasonable possibility that 
scheduling him for a VA examination at this time would 
provide him with assistance in developing the claims.  He has 
been informed of the evidence he needs to support his new and 
material claims by a statement of the case in November 2000.  
Considering these facts, the Board believes that the notice 
and assist provisions of the Act have been met.

The issues before the Board are whether the veteran has 
submitted new and material evidence to reopen the claims 
previously denied by the Board.  In February 1997, the Board 
determined that service connection was not warranted for a 
back disorder, a knee condition, rheumatoid arthritis, and 
depression.  The veteran submitted a motion for 
reconsideration in March 1997.  That motion was denied by the 
Board in May 1997.  In the motion for reconsideration, the 
veteran indicated that he would appeal the case if it was not 
granted, but there is no evidence that he submitted an appeal 
to the U.S. Court of Appeals for Veterans Claims (Court).  
Because he did not submit an appeal to the Court, the Board's 
February 1997 decision is final.  38 U.S.C.A. §§ 5104, 
7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 (2000)

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

On the other hand, if it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Since the February 1997 Board decision, the veteran has 
submitted a number of documents regarding the claim.  He 
submitted a letter in February 1997 inquiring about the 
status of his claims.  This letter is not material to the 
present inquiry.  He also submitted a copy of his Department 
of Defense (DD) Form 214, which was already of record.  The 
DD Form 214 is not new because it was already a part of the 
record in February 1997.  

He then submitted formal claims for the present issues in 
March 1997, along with a letter in which he indicated that 
his service medical records showed treatment for symptoms 
that were consistent with anxiety.  The letter included an 
attachment of a signed statement that his contentions were 
true to the best of his knowledge, witnessed by a notary 
public.  

He requested in August 2000 the medical records for all of 
the treatment he received from a VA Medical Center in 
Oklahoma.  The RO wrote on a copy of the letter associated 
with the file that it had been sent to the VA outpatient 
clinic in Tulsa, Oklahoma.  He also requested his military 
records.

The rest of the evidence received since February 1997 
consists of a letter received by the RO in August 2000, along 
with four attachments.  The letter is a summary of what was 
included in the four attachments.  Attachment A is a 
photocopy of the request for the veteran's personnel records.  
The veteran indicated in the letter that these records would 
have supported the knee claim.  Attachment B is a reply to 
the letter from the service personnel center that the records 
had been loaned to the VA.  Attachment C is a collection of 
the veteran's service personnel records, showing that (1) he 
had been on unauthorized leave for two days in November 1977, 
(2) he had knowingly bought stolen material in March 1978, 
(3) he had two counts of unauthorized leave for a total of 13 
hours in May 1978, (4) he was discharged under other than 
honorable conditions by reason of misconduct (his DD Form 214 
shows that he was discharged "under honorable conditions"), 
(5) the Navy considered him an "administrative burden to the 
command" because he had shown no capability of adjusting to 
a military environment and had not responded to counseling 
despite being given the benefit of the doubt by command, and 
(6) in July 1977, September 1977, and January 1978, the Navy 
believed that he had shown "no initiative nor the slightest 
inclination to improve his performance."  Attachment D 
includes duplicates of the requests for personnel and medical 
records, as recorded in this decision, supra.

The letter from August 2000 and the four attachments are not 
material to the claims for service connection denied in 
February 1997.  The veteran apparently believes that these 
personnel records show that he had the claimed mental 
disorder during active duty.  In other words, because he was 
consistently disciplined, culminating in his administrative 
separation from active duty, he therefore had symptoms 
consistent with a mental disorder.  Rather, they simply show 
that the Navy believed that he had shown "no initiative nor 
the slightest inclination to improve his performance," and 
that he was an administrative burden to the military service.  
There is no evidence that he had a mental disorder during 
active duty contained in the new evidence.  There is no 
competent medical diagnosis of any of the claimed conditions 
contained in this evidence, submitted since the Board's 
February 1997 decision.  The fact that he was frequently 
disciplined does not, in fact, show that he had anxiety and 
depression during active duty.  Further, the veteran's own 
belief that the inservice negative performance evaluations 
are evidence that he had a mental disorder, to include 
anxiety and depression, does not carry significant probative 
value because the new evidence does not show that he has the 
sufficient medical training, expertise, or knowledge to 
render a competent medical determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his 
statement in the August 2000 letter that the personnel 
records reflect that he was having symptoms of anxiety during 
active duty are not material to the claim.  

The veteran indicated that missing documents he requested 
would have supported his knee claim in Attachment A.  There 
is no evidence to support this conclusion, so the letter is 
not material to reopening the claim.  The rest of the 
documents are cumulative.  In light of these considerations, 
the criteria to reopen the claims for service connection have 
not been met.  The claims will not therefore be reopened.


ORDER

New and material evidence having not been received, the 
claims of entitlement to service connection for a back 
disorder, arthritis, a bilateral knee condition, and anxiety 
with major depression will not be reopened.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

